              Case 2:21-cv-00904-MJP Document 111 Filed 08/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          DAVID J WELCH, et al.,                         CASE NO. C21-904 MJP

11                                 Plaintiffs,             ORDER AWARDING
                                                           ATTORNEYS’ FEES
12                  v.

13          AIR & LIQUID SYSTEMS
            CORPORATION, et al.,
14
                                   Defendants.
15

16

17          This matter comes before the Court on Plaintiffs’ Motion to Remand (Dkt. No. 23) and
18   the Court’s Order to Show Cause regarding subject matter jurisdiction (Dkt. No. 47). The Court
19   granted the Motion, remanded this matter, and awarded attorneys’ fees and costs subject to
20   further information from Plaintiffs in support of that request. (Dkt. No. 108.) Plaintiffs have now
21   submitted declarations from counsel attesting to the time spent litigating the remand issue and
22   the requested hourly rates. (Declarations of Matthew Bergman and Vanessa Firnhaber Oslund,
23   (Dkt. Nos. 109, 110).) Vanessa Firnhaber Oslund spent a total of 18 hours researching for and
24


     ORDER AWARDING ATTORNEYS’ FEES - 1
              Case 2:21-cv-00904-MJP Document 111 Filed 08/17/21 Page 2 of 2




 1   drafting the briefing in support of remand, while Matthew Bergman avers that he spent eight

 2   hours researching for and drafting the briefing in support of remand. (See id.) Oslund, who has

 3   been in practice since 2008, requests an hourly rate of $475/hour, which she avers to be

 4   comparable to rates charged by attorneys graduating her same year from the same law school

 5   who practice in specialized litigation areas in Seattle. (Oslund Decl. ¶ 4.) Bergman, who has

 6   been in practice since 1991, requests an hourly rate of $650/hour, which he avers is comparable

 7   to rates charged by complex litigation attorneys with whom he began practicing. (Bergman Decl.

 8   ¶ 4.) Neither attorney has an established billing rate and neither points to any order approving

 9   their requested hourly rates. Plaintiffs do not seek compensation for any costs incurred.

10          Having considered the motion to remand and the issues presented, the Court finds that the

11   time counsel identifies it spent litigating the question of remand to be reasonable. And as to the

12   hourly rates, the Court believes that while the documentation supporting the requested rates

13   could be more robust, the requested rates reasonably reflect the skill of counsel and the quality of

14   the work performed in successfully obtaining remand. The Court therefore AWARDS $13,750 to

15   Plaintiffs as the reasonable amount of attorneys’ fees incurred in obtaining a remand of this

16   matter after Velan Valve Corp. improperly removed it from King County Superior Court. See 28

17   U.S.C. § 1447(c).

18          The clerk is ordered to provide copies of this order to all counsel.

19          Dated August 17, 2021.

20                                                         A
                                                           Marsha J. Pechman
21
                                                           United States Senior District Judge
22

23

24


     ORDER AWARDING ATTORNEYS’ FEES - 2
